      Case 18-56121-sms        Doc 62     Filed 11/17/20 Entered 11/17/20 08:06:41              Desc Notice
                                          of Hearing Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT

                                          Northern District of Georgia




In     Debtor(s)
Re:    Shawn Tamar Payne                                 Case No.: 18−56121−sms
       7929 Village Pass                                 Chapter: 13
       Fairburn, GA 30213                                Judge: Sage M. Sigler

       xxx−xx−0322

       Jacqueline Denise Williams−Payne
       7929 Village Pass
       Fairburn, GA 30213

       xxx−xx−3976

                                            NOTICE OF HEARING


PLEASE TAKE NOTICE that a hearing will be held

December 1, 2020 at 10:00 AM in Courtroom 1201, Atlanta to consider and act upon the following:

Debtors' Attorney Application for Additional Compensation (Docket No. 61)



      Given the current public health crisis, hearings may be telephonic only. Please check the Important
Information Regarding Court Operations During COVID−19 Outbreak tab at the top of the GANB Website
(www.ganb.uscourts.gov) prior to the hearing for instructions on whether to appear in person or by phone.


United States Bankruptcy Court
1340 United States Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303




                                                         M. Regina Thomas
                                                         Clerk of Court
                                                         U.S. Bankruptcy Court


Dated: November 17, 2020

Form 165
